Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-3 No.333-175191 and Form S-8 Nos. 333-76528, 333-117481, 333-157475, 333-158382, 333-160894, 333-163918, 333-170067, 333-170069 and 333-180740) of Hipcricket, Inc. of our report dated May 14, 2014 (which report expresses an unqualified opinion and includes an explanatory paragraph regarding Hipcricket, Inc.’s going concern uncertainty), relating to the financial statements of Hipcricket,Inc. appearing in this Annual Report (Form10-K) for the fiscal year ended February28, 2014. /s/ Moss Adams LLP Seattle, Washington May 14, 2014
